Title: To Benjamin Franklin from Jonathan Williams, Jr., 24 March 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir.
Nantes March 24. 1779
This will be presented to you by Mr Samuel Bradford a young Townsman of mine, warmly reccommended to me by my Friends, & by his deportment & agreeable Manners, he appears to deserve all they have said of him.
I take the Liberty to introduce him to your notice & am with the greatest Respect Your dutifull & affectionate Kinsman
Jona Williams J
 
Addressed: The Honourable / Doctor Franklin / minister Plenipotentiary of / the United States—/ Passy
Notation: Jona. Williams 24 Mar 79.
